DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation Under 112(f)
Applicant's arguments filed 05/18/2022 have been fully considered. Applicant argues that the amendments resolve the issue with the 112(f). In response to Applicant’s argument, the amended claims still meet all of the prongs of the test and therefore is considered under 112(f). See the updated rejection below, which considers the amendments. 
Rejection Under 112(b)
Applicant's arguments filed 05/18/2022 have been fully considered. Applicant argues that the amendments overcome the rejection. The section 112(b) rejection has been withdrawn and therefore Applicant’s argument is moot. 
Rejection Under 103
Applicant's arguments filed 05/18/2022 have been fully considered. Applicant argues that:
Stiller does not teach “a first diagnostic device located at a first location in a distributed secured network and is associated with a first diagnostic center, wherein the first diagnostic device generate at least one computer-executable file comprising diagnostic data in a first format, and wherein the first diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X-ray equipment, and screening devices; a second diagnostic device located at a second location in the distributed secured network and remotely located from the first diagnostic device and is associated with a second diagnostic center, wherein the second diagnostic device generate at least one computer-executable file comprising diagnostic data in a second format, and wherein the second diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X-ray equipment, and screening devices”. The taught limitations of Stiller are not arranged per the claimed invention. Therefore, Stiller does not individually nor in combination with the other prior art disclose the claimed invention. In response to Applicant’s argument, Stiller discloses multiple medical devices that can be remote from each other that can be used to carry out a surgical procedure. Under the broadest reasonable interpretation, this is construed to read on Applicant’s claim. See the rejection for further clarification. 
Stiller does not teach computer-controlled central blockchain server that stores and processes details obtained from the first and second diagnostic devices and the first and second diagnostician devices. In response to Applicant’s argument, Stiller discloses a computer-controlled central server for storing and processing details from the diagnostic devices, and then Bulleit teaches the blockchain aspects. Bulleit teaches a computer-controlled server that is blockchain enabled for processing information from the diagnostician devices. It would have been obvious to alter the server of Stiller to also incorporate the blockchain server of Bulleit to enable secure transfer of healthcare information as recited for motivation in the rejection below. Therefore, the combination of the references teaches this limitation.
Stiller does not teach “the workflow system, associated to the data extraction device, to perform a set of special purpose-based computer-executable operations for performing a plurality of computer-controlled tasks within the distributed secured network, wherein the plurality of computer-executable tasks within the distributed secured network comprises:”. Stiller discloses about general working of workflow systems but not in the way it is explicitly claimed in claim 1. Stiller merely discloses certain terminologies that alone do not the whole invention obvious. In response to Applicant’s argument, Stiller discloses a workflow system that creates steps to follow regarding a workflow task related to a surgical procedure, which can be displayed for the user. The machine learning module has rules that determines what information of the procedure is hidden or displayed based on the phase of the procedure. Therefore, under the broadest reasonable interpretation, this is understood to read on Applicant’s claim.
Stiller does not disclose “defining a set of routing rules for one or more of the users that trigger or accept to execute a certain workflow task”. In response to Applicant’s argument, Stiller discloses defining protocol rules that can also be updated later in the process and Stiller also discloses rules that activate certain workflow tasks. See the rejection below for further clarification and citations. It is construed that this discloses reads on Applicant’s limitation.
 Stiller does not disclose “retrieving the workflow task for allocation from a databased where the data extracted from the first diagnostic device and the second diagnostic device is stored, and presenting digitally one or more of the workflow tasks to the users based on their credentials and their preferences as indicative in their registered profiles”. In response to Applicant’s argument, Stiller discloses that data can be taken from the medical devices and used to adjust the workflow. Additionally, Stiller discloses that information about tasks are presented based on user preference/profiles. These disclosures are construed to read on Applicant’s claimed limitation. See the rejection below for the citations. 
Stiller does not disclose the limitations of claim 1 and does not relate to the image identification engine or Sorenson. In response to Applicant’s argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sorenson is attempting to solve a similar problem, for example, data extraction. Therefore, the reference is analogous. The combination of the references discussed below teaches claim 1. 
The device recited in the claims are located at different locations with a specific physical and logical arrangement. The file analysis module of Sorenson cannot be considered as a data extraction device since it works differently than the diagnostic data discloses in the claimed invention. Applicant’s invention receives data in different formats and converts them into a predefined format which is not disclosed by the prior art. In response to Applicant’s arguments, Sorenson teaches standardizes the data from one format into a standard one therefore, this is construed to read on Applicant’s claimed invention regardless of the fact that it additionally teaches using raw data. The combination of the references teaches the arrangement of the devices as recited in the claim. 
Applicant’s claimed invention does not relate to certificate authorization systems like Bulleit teaches. In response to Applicant’s argument Bulleit is construed to be analogous for managing access rights to information, which reads on Applicant’s claimed invention. 
Applicant argues that the office action has used Bulleit to teach the data extraction device. The client device of Bulleit cannot be the same as the extraction device of the claimed invention. In response to Applicant’s argument, Sorenson teaches the data extraction device. Sorenson teaches a file analysis module that can be integrated with image analysis to perform the action of the data extraction device recited in Applicants claim (see the rejection below). The office action does not recite the data extraction device being taught by any client device. Applicant’s argument is moot.
The Office action concedes that Stiller-Sorenson-Bulleit does not teach transmitting files to one or more users. In response to Applicant’s argument, Droste is used to teach the transmitting files to a user limitation. The combination of the references is used to teach Applicant’s claimed invention.  
Applicant argues that read or write or manipulate does not mean a copy cannot be saved. In response to Applicant’s argument, Droste teaches that the access rights to the file can be read and/or write and/or manipulate the file. This is construed to mean that the file can be accessed with only the ability to read the file and not the ability to write and manipulate the file. Therefore, this is construed to read on Applicant’s claim limitation.
The dependents are allowed due to their dependency on patentable independent claim 1. In response to Applicant’s argument, by virtue of the same argument, the dependent rejections are maintained. 
Rejection Under 103 – Response to Arguments 
Applicant's arguments filed 05/18/2022 have been fully considered. 
In “Regarding A” Applicant argues that the combination of the prior art only refers to certain terminologies or general descriptions about certain claimed features and there must be some suggestion or motivation to modify the reference or to combine teachings. In response to Applicant’s argument, the claims were interpreted under the broadest reasonable interpretation. Applicant’s mere allegation of differing terminologies fail to comply with 37 CFR 1.111(b) since it amounts to a general allegation of patentability. The rejection below sets forth teaching-suggestion-motivation (TSM) rationale for the combination of references. See the rejection below for further clarification. 
In “Regarding B” Applicant argues that Stiller and Bulleit recite mere disclosures of terminologies and does not motivate one to combine the teachings to derive an unobvious outcome. In response to Applicant’s argument, as discussed in the rejection below and in the previous office action’s response to arguments, having a blockchain server allows for a more secure transfer of healthcare information therefore it would be obvious to modify a server to be a blockchain server to create that enhanced security for maintaining the patient’s sensitive information. The TSM rationale provided is provided in the rejection below to demonstrate a proper motivation for combining the teachings from the two references. 
In “Regarding C” Applicant argues that no reasoning was provided as to why the client device and the data extraction device are construed as the same or analogous device. In response to Applicant’s argument, Sorenson teaches the data extraction device. Sorenson teaches a file analysis module that can be integrated with image analysis to perform the action of the data extraction device recited in Applicants claim (see the rejection below). The office action does not recite the data extraction device being taught by any client device. Applicant’s argument is moot. 
In “Regarding D and J” Applicant argues that read or write or manipulate does not mean a copy cannot be saved. In response to Applicant’s argument, Droste teaches that the access rights to the file can be read and/or write and/or manipulate the file. This is construed to mean that the file can be accessed with only the ability to read the file and not the ability to write and manipulate the file. Therefore, this is construed to read on Applicant’s claim limitation.
In “Regarding E, F, G, H, I, K, Q, and R” Applicant makes a mere statement that the differences between the claims and the art will be shown below. 
In “Regarding L” Applicant argues that the workflow system of Stiller is different from the workflow tasks of the Applicant’s claims. The mere mentioning of terms doesn’t make it obvious. In response to Applicant’s argument, this argument is addressed above in the “Rejection Under 103” response to arguments. See above for further clarification. 
In “Regarding M” Applicant argues that the credentialing system of Bulleit is completely different from Applicant’s claimed invention. In response to Applicant’s argument, the credentialing in Bulleit is construed to be analogous to that of Applicant’s claimed invention since a similar problem is being solved – determining someone’s credentials before granting access to information. 
In “Regarding N” Applicant argues that the mere disclosure of blockchain by one reference does not make it obvious to combine. In response to Applicant’s argument, this argument is addressed above in the “Rejection Under 103” response to arguments. See above for further clarification.
In “Regarding O and P” Applicant argues that mere mentioning of terms doesn’t make it obvious. In response to Applicant’s argument, this argument is addressed above in the “Rejection Under 103” response to arguments. See above for further clarification.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites “a data extraction device that: retrieves… receives… standardizes… and stores….” See MPEP 2181. The claim limitation uses the term “data extraction device”. The “data extraction device” is modified by functional language “that: retrieves… receives… standardizes… and stores….” The data extraction device is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0011], [0058]-[0061]. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller et al. (US 2015/0332196) in view of Sorenson et al. (US 2018/0137244) in view of Bulleit et al. (US 2018/0060496) in view of Droste et al. (US 2013/0326639).
Regarding claim 1, Stiller discloses a computer-controlled diagnostic network system for facilitating integrated remote-based diagnostics, (Stiller Fig. 1 and corresponding text; [0097]) said system comprising: 
a first diagnostic device located at a first location in a distributed secured network and is associated with a first diagnostic center, wherein the first diagnostic device generate at least one computer-executable file comprising diagnostic data in a first format, and wherein the first diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X- ray equipment, and screening devices; (Stiller [0099] discloses a system that includes communication links  over a network with medical devices, such as a scalpel or other medical device [0100] when the medical device is used the information is sent to the processor [0021] In certain embodiments, the at least one medical device includes a sensor…. In certain embodiments, the at least one medical device sends signals to interact with the processor. [0067] In certain embodiments, the at least one medical device includes an input device, such as a foot pedal. In certain embodiments, the at least one medical device is a scalpel, an endoscope or a laryngoscope. [0089] diagnostic medical data such as X-Rays, CT scans, MRI scans, lab results, stills and videos from past procedures, etc. Clinical information is also information that is generated by the system to aid the surgical workflow. For example, given the set of raw data obtained from different patient vital sign monitors and/or medical devices {endoscope is construed as a screening device})
a second diagnostic device located at a second location in the distributed secured network and remotely located from the first diagnostic device and is associated with a second diagnostic center, wherein the second diagnostic device generate at least one computer-executable file comprising diagnostic data in a second format, and wherein the second diagnostic device is at least one of electronic stethoscopes, sphygmomanometers, ophthalmoscopes, otoscopes, electrocardiographs, thermometers, magnetic resonance imaging (MRI) devices, ultrasound devices, CT scan machines, laboratory equipment, devices for self-testing, in vitro diagnostic medical devices, X- ray equipment, and screening devices; (Stiller [0103] discloses the processor is linked to multiple medical devices as shows in FIG. 1 [0021] In certain embodiments, the at least one medical device includes a sensor…. In certain embodiments, the at least one medical device sends signals to interact with the processor. [0067] In certain embodiments, the at least one medical device includes an input device, such as a foot pedal. In certain embodiments, the at least one medical device is a scalpel, an endoscope or a laryngoscope. [0022] discloses that the additional medical device may be used in a different location, such as a different room as the other [0089] diagnostic medical data such as X-Rays, CT scans, MRI scans, lab results, stills and videos from past procedures, etc. Clinical information is also information that is generated by the system to aid the surgical workflow. For example, given the set of raw data obtained from different patient vital sign monitors and/or medical devices {a sensor medical device is construed as a screening device})
a computer-controlled central server for storing and processing details obtained from the first diagnostic device, the second diagnostic device (Stiller Fig. 1 and corresponding text; [0100] discloses that when the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. In certain embodiments, the information is sent via data packets)
a workflow system, associated to the data extraction device, to perform a set of special purpose-based computer-executable operations for performing a plurality of computer-controlled tasks within the distributed secured network, wherein the plurality of computer-executable tasks within the distributed secured network comprises: (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
creating one or more work flow steps for a set of workflow tasks, (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure)
defining a set of routing rules for one or more of the users that trigger or accept to execute a certain workflow task, (Stiller [0020] discloses that if a button activates a certain surgical functionality, the software identifies such activation as a surgical step (or as a transition into a surgical phase) which in turn triggers the display of a different subset of information on the display. Accordingly, the control is able to control the subset of the display based upon the use of the button or the use of the at least one medical device [0036] discloses determining if there is a deviating event and updating the steps of the procedure {construed as defining a set of rules about knowing what procedural steps to display for the user} [0107] a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows)
retrieving the work flow tasks for allocation from a database where the data extracted from the first diagnostic device and the second diagnostic device is stored, and (Stiller [0026] discloses taking the information from the medical devices and adjusting the workflow for the medical procedure based upon that information [0038] discloses the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
presenting digitally one or more of the workflow tasks to the users based on their credentials and their preferences as indicative in their registered profiles; (Stiller [0036] discloses the workflow being customized for the particular situation, this can be customized based upon the specific user performing the procedure. [0025] discloses the processor is able to sort through patient information, vital sign data, state of medical devices, input from surgeons and nurses (on the control user interface (UI) and on other devices/medical systems), and all the preceding procedural steps that have been identified so far (state within the workflow), even individual preferences/profiles of the surgical team. Such contextual information can be referred to as the "IOR state." After sorting through this information, the processor is able to determine the step or stage of the medical procedure. [0104] discloses that the workflow system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
Stiller does not appear to explicitly disclose a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second diagnostic device; a data extraction device that: retrieves the at least one of computer-executable file comprising the diagnostic data in the first format from the first diagnostic device; receives the at least one computer-executable file comprising the diagnostic data in the second format from the second diagnostic device, standardizes the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with a predefined format, and stores the diagnostic data from the first diagnostic device and the second diagnostic device in the predefined format; a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device; a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to; a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; blockchain database; wherein the blockchain device comprises a transmitting device to allow transmission of the computer- executable files from the computer-controlled central blockchain server to a secured cloud server and to the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights. 
However, Sorenson teaches that it is old and well known in the art of remote diagnostic systems and data processing:
a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; (Sorenson [0150] artificial intelligence finding system 70 can include image data 71 sent to an artificial intelligence finding interface 72 over a network. The artificial intelligence finding interface 72 can be, for example, communicatively connected to at least one workstation over a network, as represented by workstation 73. Work station 73 can be, for example, a tablet, mobile device, laptop, desktop, or any combination thereof. Work station 73 functions as a diagnostic review system that can include a client viewer 74, a report 75 (that can be structured or unstructured), web page output, results available for pickup by any system capable of communicating with the interface or any combination thereof. The diagnostic review system allows the user to view and confirm findings [0154] Image data 71 can include any modality of images (e.g., X-ray, CT, MRI, or any combination thereof))
a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second diagnostic device; (Sorenson [0150] artificial intelligence finding system 70 can include image data 71 sent to an artificial intelligence finding interface 72 over a network. The artificial intelligence finding interface 72 can be, for example, communicatively connected to at least one workstation over a network, as represented by workstation 73. Work station 73 can be, for example, a tablet, mobile device, laptop, desktop, or any combination thereof. Work station 73 functions as a diagnostic review system that can include a client viewer 74, a report 75 (that can be structured or unstructured), web page output, results available for pickup by any system capable of communicating with the interface or any combination thereof. The diagnostic review system allows the user to view and confirm findings [0154] Image data 71 can include any modality of images (e.g., X-ray, CT, MRI, or any combination thereof) [0168] teaches in one embodiment that the artificial intelligence finding system 70 can be used with regards to one user and/or group of users)
a data extraction device that: (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module)
retrieves the at least one of computer-executable file comprising the diagnostic data in the first format from the first diagnostic device (Sorenson Fig. 1 and corresponding text; [0183] A machine learning module can receive image data from a medical image data source. The machine learning module can correlate image data from the medical image data source to a workflow based on in-image analysis and metadata… The correlation of the medical data to a machine learning module or collection of machine learning can be done based on pattern extraction, feature extraction or image processing which result of a medical image classification (clusterization) [0187] the medical data provided by data sources may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, or any combination thereof. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems [0190] the machine learning module and other elements in this specification can use specific connectors or data source interfaces to access the data)
receives the at least one computer-executable file comprising the diagnostic data in the second format from the second diagnostic device, (Sorenson [0185] machine learning module can optimize and improve the association between image data and the proposed workflow and/or clinical protocol by machine learning based on a series of individual user's inputs, a group of user's inputs from one or more medical institutes [0187] the medical data provided by data sources may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, or any combination thereof. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems [0189] The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats)
standardizes the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with a predefined format, and (Sorenson [0214] the processing server can convert raw image data into a DICOM Standard format [0168] image processing engines that are used to process images before, during and after the interpretation may be able to be adjusted, either a) in accordance to the individual user selected preferences [0206] For example, a similar Bayesian approach can be performed by the image analysis module during in-image analysis. In one embodiment, the in-image analysis module can determine information such as anatomy or modality based on analysis of the image/image volume. Such image information can be extracted and processes in a similar function as described above. Such information can be included in the log file by the tracking module)
stores the diagnostic data from the first diagnostic device and the second diagnostic device in the predefined format; (Sorenson [0206] information can be included in the log file by the tracking module. The log file can be stored in the database and updated)
a transmitting device to allow transmission of the computer-executable files from the computer-controlled central server to the secured cloud server; (Sorenson [0144] The artificial intelligence findings within the image interpretation environment (collectively referred to as artificial intelligence finding) system and method can have bidirectional data flow from the image interpretation environment to structured reports. The artificial intelligence finding can have bidirectional flow from the image interpretation environment report to a cloud (e.g., WIA Cloud))
Based on the image information from the image data, the system can then recommend the proper workflow from the specific image data. Sorenson [0197].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic device of Stiller, to incorporate a first diagnostician device; wherein the first diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the first diagnostic device; a second diagnostician device; wherein the second diagnostician device reads the diagnostic data digitally stored in the at least one computer-executable file from the second diagnostic device; a data extraction device that: retrieves the at least one of computer-executable file comprising the diagnostic data in the first format from the first diagnostic device; receives the at least one computer-executable file comprising the diagnostic data in the second format from the second diagnostic device, standardizes the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with a predefined format, and stores the diagnostic data from the first diagnostic device and the second diagnostic device in the predefined format; a transmitting device to allow transmission of the computer-executable files from the computer-controlled central server to the secured cloud server as taught by Sorenson. Incorporating and standardizing data helps the system to use the information gained from the extracted data gathered from the diagnostic devices to make proper workflow recommendations. See Sorenson [0197].
Stiller-Sorenson does not appear to explicitly teach a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device; a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to; a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; blockchain database; wherein the blockchain device comprises a transmitting device to allow transmission of the computer- executable files from the computer-controlled central blockchain server to a secured cloud server and to the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights. 
However, Bulleit teaches that it is old and well known in the art of remote diagnostic systems to have:
a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device, (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution and permissioning of health information resources [0044] teaches the environment may include various users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like)
a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device, (Bulleit Fig. 1 and corresponding text; [0043] teaches an example environment 100 including various entities that provide a mechanism of securing the distribution and permissioning of health information resources [0044] teaches the environment may include various distinct and separate users, such as a patient 102(1), a healthcare provider 102(2), a pharmacy 102(3), a payer 102(4), a test laboratory 102(5), . . . , a researcher 102(N), or the like)
a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to: (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file {the input user identifying information is construed as processing details from the first and second diagnostician devices})
a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; and (Bulleit Fig. 1 and corresponding text; [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger [0046] teaches that the application downloads system 120 is configured to provide the healthcare application that the user can install on their device and it can also interact with the other system such as the blockchain system {application download system is construed as the blockchain server since it is capable of interacting with the blockchain system} [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file {construed as blockchain tasks}) 
blockchain database; (Bulleit [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger)
a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights (Bulleit [0057] teaches that the environment 100 may include blockchain system(s) 180 (blockchain device) that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger [0090] The blockchain system(s) 180 by way of a smart contract may be configured to provide the verification of the user's access to the healthcare blockchain [0217] that the first user is authorized to set permissions for the health information resource; and instructing, a blockchain system, to include a smart contract corresponding to the grant of the permission to the second user for the health information resource. In yet further example embodiments, the grant of the permission for the health information resource comprises one or more conditions under which the second user is permitted to access the health record. Further still, in example embodiments, the client system is a first client system, and wherein the smart contract comprises instructions to issue an access token to the second user, the access token allowing a second client system corresponding to the second user to receive the health information resource from a resource server {enabling the coding of the contracts… is interpreted as intended use})
There are a variety of different systems for managing EHRs, most of which are not easily interoperable with each other due to the HIPAA compliance regulations. Bulleit [0003]. And “care providers within healthcare systems, may be burdened with the liability of managing and disbursing healthcare data, in many cases, distracting those entities from their core competencies, such as providing healthcare.” Bulleit [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of remote healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Sorenson, as modified above, to incorporate a first diagnostician device associated with a first diagnostician located at a third location in the distributed secured network and remotely located from the first diagnostic device and the second diagnostic device; a second diagnostician device associated with a second diagnostician located at a fourth location in the distributed secured network and remotely located from the first diagnostic device, the second diagnostic device, and the first diagnostician device; a computer-controlled central blockchain server for storing and processing details obtained from the first diagnostician device, and the second diagnostician device, wherein the computer- controlled central blockchain server is communicatively coupled to; a blockchain device to process blockchain tasks through blockchain-enabled and computer-controlled software and hardware tools, wherein the computer-controlled central blockchain server is located at a location remote from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device, and the second diagnostician device; blockchain database; a distributed ledger to enable coding of smart contracts and execute the smart contracts when specified conditions are met, wherein the smart contracts protect information associated with the workflow tasks and the diagnosis data retrieved from the first diagnostic device and the second diagnostic device and eliminate risk of the computer-executable files copying and redistribution without protecting privacy rights as taught by Bulleit. The system has the ability to have multiple diagnostician access the files through this system eases the burden on the provider to disburse the data while maintaining patient privacy. See Bulleit [0003]-[0004].
Stiller-Sorenson-Bulleit does not appear to explicitly teach transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; and a cloud server that allows access to the file without being able to create a local copy of that file. However, Droste teaches it is old and well-known in the art of remote file sharing to have:
transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is preferably associated with access rights information describing access rights to the patient metadata and the image data, in particular medical image data. In particular, the access rights information is associated with the client user. More particularly, the login server database provides a list of access rights to specific medical cases which have been assigned to the client user logged into the portal application either because he is the owner of the medical case or the owner has granted access rights to the client user. The access rights may for example be to read (view) and/or write (copy) and/or manipulate (in particular, to process) the patient metadata and/or medical image data {construed as having a restriction option that allows access to view only and not copy and manipulate the data})
wherein the secured cloud server allows the one or more users to access one or more of the computer-executable files through a secured access from a remote location without being able to create a local copy of the one or more of the computer-executable files stored within the computer-controlled central server. (Droste [0054] teaches a cloud computer with a login server that allows users communicate via their devices to share resources from the patient database comprising medical data. The login server is preferably connected to the cloud computer and a login server database. The login server database preferably comprises information about the client user who has logged into the portal application. This information about the client user is preferably associated with access rights information describing access rights to the patient metadata and the image data, in particular medical image data. In particular, the access rights information is associated with the client user. More particularly, the login server database provides a list of access rights to specific medical cases which have been assigned to the client user logged into the portal application either because he is the owner of the medical case or the owner has granted access rights to the client user. The access rights may for example be to read (view) and/or write (copy) and/or manipulate (in particular, to process) the patient metadata and/or medical image data {construed as having a restriction option that allows access to view only and not copy and manipulate the data}).
“Within the medical community, in particular the community of healthcare practitioners using medical images, it is common to discuss patient matters and to exchange data and images in order to promote patient care. So far, the relevant information has been exchanged by physical transfer of data storage media such as for example non-volatile magnetic memories or CDROMs/DVDs. This way of sharing data is, however, time-consuming and bears the risk of loss or unauthorized access. It is therefore desirable to provide a means enabling convenient and secure transfer of patient-related data between members of a community.” Droste [0002] - [0003].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller in view of Sorenson in view of Bulleit, as modified above, to incorporate transmitting files to one or more of the users and associated one or more of the first diagnostician device and the second diagnostician device as allowed within the diagnostic network based on permissions and access rights; and a secured cloud server that allowed access to the file without the ability to create a local copy of the file as taught by Droste. This method allows for a secure transfer of patient data without risk of someone copying and losing that file or giving someone unauthorized access to the file. See Droste [0002] - [0003].
Regarding claim 2, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the plurality of computer-executable files 2comprise the digitally stored diagnostic data generated and retrieved from the first diagnostic device and 3the second diagnostic device. (Stiller Fig. 1 and corresponding text; [0100] discloses when the medical device 130 is used and/or actuated, information is sent to the processor that the medical device is being used. In certain embodiments, the information is sent via data packets). 
Regarding claim 3, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Sorenson further teaches further comprising a standardizing device to perform computer-executable digital instructions for standardizing the diagnostic data in the first format retrieved from the first diagnostic device and the diagnostic data in the second format retrieved from the second diagnostic device in accordance with the predefined format, wherein the digitally stored data before standardizing resides in a plurality of formats within the first diagnostic device and the second diagnostic device (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module [0214] the processing server can convert raw image data into a DICOM Standard format [0168] image processing engines that are used to process images before, during and after the interpretation may be able to be adjusted, either a) in accordance to the individual user selected preferences [0206] For example, a similar Bayesian approach can be performed by the image analysis module during in-image analysis. In one embodiment, the in-image analysis module can determine information such as anatomy or modality based on analysis of the image/image volume. Such image information can be extracted and processes in a similar function as described above. Such information can be included in the log file by the tracking module [0187] the medical data provided by data sources may include medical image data in a DICOM format, medical image data in a non-DICOM format, scheduling data, registration data, demographic data, prescription data, billing data, insurance data, dictation data, report data, workflow data, EKG data, best practices reference materials, reference materials, training materials, or any combination thereof. These data may reside in several locations or systems including HIS, RIS, PACS, LIS, ECM, EMR or other systems [0189] The non-DICOM data may be in several formats including A/V, MPEG, WAV, JPG, PDF, Microsoft Office™ formats and other formats). 
Regarding claim 4, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches a blockchain database communicatively coupled to the computer-controlled central blockchain server and located at a location remotely from the locations of the first diagnostic device, the second diagnostic device, the first diagnostician device and the second diagnostician device. (Bulleit Fig. 1 and corresponding text; [0008] teaches a blockchain distributed ledger maintained by the blockchain system 180 that contains the permissions for file access).
Regarding claim 7, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the workflow system further comprises a task segmentation engine to create the one or more work flow steps for the set of workflow tasks defining a set of routing rules for the one or more of the users that trigger or accept to execute the workflow task digitally. (Stiller [0087] discloses a workflow support system that is able to identify individual surgical phases and/or tasks [0104] the system is able to identify the phase of the surgical procedure, and to control the subset of information on the display [0107] In certain embodiments, a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows, and provides rules that determine the subset of information that is shown on the display or momentarily hidden away [0013] discloses that in a different subset of the clinical information is displayed on the at least one display monitor for each stage of a multi-stage medical procedure).
Regarding claim 8, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses wherein the workflow system further comprises a task scheduling engine to allocate and present the one or more workflow tasks to the users 3 based on their credentials and their preferences as indicative in their registered profiles. (Stiller [0107] In certain embodiments, a machine learning module 104 is shown in communication with the processor 100. The machine learning module 104 includes a set of rules derived from the analysis of current workflows, and provides rules that determine the subset of information that is shown on the display or momentarily hidden away. [0104] the system is able to identify the phase of the surgical procedure, and to control the subset of information on the display)
Regarding claim 9, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the distributed secured network comprises a blockchain configured diagnostic network. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160.)
Regarding claim 10, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1 and the data extraction device, and Sorenson further teaches:
an image recognition device and a non-image-based data extraction device, (Sorenson Fig. 1 and corresponding text [0197] teaches a file analysis module that can be integrated with the image analysis module)
wherein the image recognition device reads, recognizes and extracts image-based data from the data extraction device, and (Sorenson Fig. 1-3 and corresponding text; [0078] teaches using image processing engines to process the medical images received from the medical data source [0079] teaches using NLP to process text data from the image to then be extracted)
the non-image-based data extraction device reads, recognizes, and extracts the non-image-based data from the first diagnostic device and the second diagnostic device. (Sorenson Fig. 16 and corresponding text; [0197] teaches a file analysis module that can be integrated with the image analysis module within the machine learning module to identify text information such as metadata and other relevant information [0200] information identified in the metadata can then be extracted)
Regarding claim 12, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the blockchain device further comprises a processing device to process blockchain tasks through computer-controlled software and hardware tools. (Bulleit [0058] teaches that the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 14, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Bulleit further teaches wherein the blockchain device further comprises a central verification device configured to verify identity information of one or more of the first diagnostician device and the second diagnostician device in the secured network through which a user requests to access a workflow task for execution. (Bulleit [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 15, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 14, and Bulleit further teaches further comprising a credentialing system to compute credentialing of a registered profile associated with the user such that the access is granted based on credentialing of the registered profile. (Bulleit [0025] FIG. 3 is a chart illustrating example operations for redirecting a client system to obtain a healthcare application if the client system attempts to register a user who is already registered, according to example embodiments of the disclosure. [0057] The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality, as disclosed herein. It should be understood, therefore, that the blockchain system(s) 180 may be individual nodes that are configured to maintain the healthcare blockchain as a distributed ledger. [0058] According to example embodiments, the blockchain system 180 may be configured to manage information distributed across various nodes, where each node may execute one or more algorithms to verify authenticity of elements to be added to the healthcare blockchain. [0059] In example embodiments, the blockchain system(s) 180 may receive an authorized CSI to be registered from value-added certificate authorization system(s) 160, such as when a user 102 establishes his or her authority to access the healthcare blockchain. The blockchain system(s) 180 may further receive newly established, and/or updated permissions to HIRs that are contained within EHRs, including PHI, from value-added certificate authorization system(s) 160).
Regarding claim 16, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 1, and Stiller further discloses further comprising an artificial intelligence (AI) system integrated within the computer-controlled central blockchain server, wherein the Al system enables an artificially intelligent diagnostic network within the distributed secured network. (Stiller [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure [0038] In certain embodiments, the system automatically and adaptively learns the preferred settings for each of the stages of a surgical procedure. In certain embodiments, the system includes artificial intelligence). 
Regarding claim 17, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 16 and the blockchain database, and Stiller further discloses wherein the Al system further comprises: 
an interface layer to receive inputs form a computing system that serves as an initial input to the Al system; (Stiller [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
 an Al application processing layer to collect the initial inputs and related information from external Internet sources, and (Stiller [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure [0038] the workflow management system is triggered when at least one member of the surgical team logs in into the system, or when the patient/procedure data is downloaded from a DICOM server, or based on the IOR schedule)
process the initial inputs, make automated analysis and judgment for automated reading of the data extracted from the first diagnostic device and the second diagnostic devices using computational intelligent tools, wherein the Al system allows to process execution of a workflow task automatically using inputs generated based on the initial inputs at a second state when the initial inputs are evolved using a set of computational intelligence tools (Stiller [0038] the artificial intelligence includes statistical methods and algorithms so that the machine learning module and workflow management system are able to learn and interact to optimize the medical procedure [0026] In certain embodiments, the system includes a machine learning module. In certain embodiments, the machine learning module includes rules, such that the rules in the machine learning module adjust the steps of the medical procedure based upon the use of the at least one medical device during the medical procedure).
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Sorenson-Bulleit-Droste in view of Shah (US 2017/0103472).
Regarding claim 11, Stiller-Sorenson-Bulleit-Droste teaches the system of claim 10 and the blockchain server, and Sorenson further teaches wherein the image recognition device further comprises:
a communication interface for establishing communication with a plurality of components of the computer-controlled central server; (Sorenson Fig. 1, and corresponding text; [0060] teaches a communication interface that is able to communicate with the server)
an image acquisition device to read image-based data obtained from one or more of the first diagnostic device, second diagnostic device, first diagnostician device, and the second diagnostician device; (Sorenson Fig. 1-3 and corresponding text; [0078] teaches using image processing engines to process the medical images received from the medical data source [0079] teaches using NLP to process text data from the image to then be extracted)
And Stiller further discloses:
a camera for taking still or streaming images of the data being extracted by the data extraction device; and (Stiller [0024] discloses a camera for capturing streaming images of the data to be extracted)
Stiller-Sorenson-Bulleit-Droste does not appear to explicitly teach the receiving patterns and expressions and using amplifiers. However, Shah teaches it is old and well-known in the art of image recognition to have:
an image acquisition device to receive digital signals containing image patterns and expressions and (Shah [0192] teaches a digital acquisition unit to receive and process signals containing sensed contextual information from the facial expression sensor) 
a plurality of multichannel amplifiers (MCA) such that each amplifier of the multichannel amplifiers may be defined to receive a specific type of sensed information from the camera allowing sourcing of signals for the image recognition device. (Shah [0192] teaches a plurality of multichannel amplifiers that receive sensed information from the sensor an device which is construed as the camera)
“The facial expression validation device comprises a digital acquisition unit and multichannel amplifiers for pre-processing and amplification of signals transmitted by the facial expression sensors.” Shah [0007].  “[T]he agent device 916 may watch browser and network behavior and aggregated behavioral and network information can be submitted to the blockchain configured expert identity verification appliance 902 as and when a review is submitted. The behavioral information may be used by the blockchain configured expert identity verification appliance 902 to validate whether the behavior exhibited by the expert during review of the documents is in accordance with a preferred and routine behavior of the expert as pre-stored in the memory circuit 118.” Shah [0190]. 
	Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Sorenson-Bulleit-Droste, as modified above, to incorporate receiving image patterns and expressions with the use of amplifiers as taught by Shah. This allows for the user to be easily identified.  See Shah [0007], [0190].
Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Stiller-Sorenson-Bulleit-Droste in view of Weyl et al. (US 2009/0204470).
Regarding claim 18, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally Bulleit further teaches:
automated access rights depending on credentialing of digital profiles of the one or more of the plurality of users, and (Bulleit [0008] teaches a blockchain distributed ledger system that contains the permissions for file access [0014] teaches a healthcare blockchain system directs the user to the authorization system before gaining access to the file [0015] teaches that the system verifies the information about the user by a comparison of personal identity information that is input by the client system about the user, and then once verified the user receives a the private key to use with the blockchain’s public key to access the file)
Stiller-Sorenson-Bulleit-Droste does not appear to explicitly teach a workflow file of tasks to be allocated to a plurality of users, identifying the nature of the task, monetary benefits for the task, and updating the task file when users have accepted tasks. However, Weyl teaches it is old and well-known in the art of workflow data processing to have:
a workflow system for generating a computer-executable workflow file indicative of tasks allocation among the one or more of the plurality of users connected through the diagnostic network, (Weyl Fig. 9 and corresponding text; [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions), distributing the tasks to qualified workers)
wherein the computer-executable workflow file identify nature of tasks for execution digitally by the one or more of the plurality of users, (Weyl [0080] The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions))
monetary benefits after the execution of the workflow tasks allocated to the one or more of the plurality of users, (Weyl [0083] payment system 226 may arrange to receive a deposit in an escrow to be paid out to workers upon the completion of the task. In this way, the workers may reduce the risk of not receiving compensation for the task.)
wherein workflow tasks allocation is updated dynamically in the computer-executable workflow file when a user of the plurality of users accepts an allocation out of the workflow tasks presented to the user; (Weyl [0209] The opportunity data generator 1414 is responsible for generating and sending opportunity data to the intermediators. The opportunity data indicates type of jobs or tasks that are not being successfully fulfilled using the work management system 110. [0210] FIG. 14B is a flowchart for illustrating the process of creating a market for a category of jobs by using the opportunity data generator 1414, according to one embodiment. First, the opportunity data generator 1414 collects 1420 information about unfulfilled tasks from the local repository 240 and/or the remote data repositories 148. Unfulfilled tasks are then grouped 1422 based on one or more factors such as worker qualifications, job descriptions and salary).
“Higher flexibility and smaller tasks make the coordination of jobs between a job owner and a worker even more difficult. The higher flexibility means that the work agencies must spend more time and effort to find workers and job owners that need each other.” Weyl [0005]. 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the remote diagnostic system of Stiller-Sorenson-Bulleit-Droste, as modified above, to incorporate a workflow file of task that can be allocated to a plurality of users, identifies the nature of the task, includes monetary benefits for the task, and updates the task file when users have accepted tasks as taught by Weyl. Having the ability to coordinate healthcare tasks with users willing to accept the job reduces the burden on the provider to do all of the diagnostic tasks themselves to save time, money, and resources. See Weyl [0005].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686